MEMORANDUM OPINION


No. 04-05-00476-CR

Paul KINSLOW,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-4406W
Honorable Mary Román, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Justice
Sarah B. Duncan, Justice
Karen Angelini, Justice
 
Delivered and Filed:   October 5, 2005

DISMISSED
            The trial court’s certification in this appeal states that this case “is a plea-bargain case, and
the defendant has NO right of appeal.”  It further states “the defendant has waived the right of
appeal.”  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “[t]he appeal must be
dismissed if a certification that shows the defendant has a right of appeal has not been made part of
the record under these rules.”  Tex. R. App. P. 25.2(d).  On August 12, 2005, we ordered that this
appeal would be dismissed pursuant to Rule 25.2(d) unless appellant filed an amended trial court
certification showing that he had the right of appeal by September 12, 2005.  See Tex. R. App. P.
25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no
pet.).  No such amended trial court certification has been filed.  Therefore, Rule 25.2(d) requires this
court to dismiss this appeal.  Accordingly, this appeal is dismissed.
 
                                                                                    PER CURIAM
Do Not Publish